DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 11-17, 19-21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the other side" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, the relationship is indefinite, because the claims do not require only two sides of the structure, and thus “the other side” is unclear
Claims 2-7, 11-17, 19-21 and 23 are rejected by virtue of their dependence on claim 1.
Claim 6 recites the limitation “by a distance of 0.8 mm to 1 mm” in line 3. This limitation is indefinite because it is unclear whether this limitation refers to the distance by which the pressing structure extends toward the axis of the aperture, or to the distance by which the pressing structure is pressed. For examination purposes, this limitation of claim 6 will be interpreted as referring to the distance by which the pressing structure extends toward the axis of the aperture.
Claim 15 recites the limitation “wherein a side surface of the pressure relief sheet away from the first protective sheet and/or a side surface of the pressure relief sheet close to the first protective sheet” in lines 2-4. This limitation is indefinite because the scope of the limitation “wherein a side surface of the pressure relief sheet away from the first protective sheet and a side surface of the pressure relief sheet close to the first protective sheet” is different from the scope of the limitation “wherein a side surface of the pressure relief sheet away from the first protective sheet or a side surface of the pressure relief sheet close to the first protective sheet”. For examination purposes, this limitation of claim 15 will be interpreted as “wherein a side surface of the pressure relief sheet away from the first protective sheet or a side surface of the pressure relief sheet close to the first protective sheet”.
Claims 16-17 are rejected by virtue of their dependence on claim 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 12-13, 15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Deng et al. (CN 204741038 U, cited on IDS of 10 December 2021, citations refer to machine translation cited on PTO 892 of 01 July 2022).
Regarding claim 1, Deng teaches a pressure relief mechanism for a battery box (“A novel power battery explosion-proof system disclosed by the utility model can be installed at the explosion-proof hole opened on the battery cover plate”, [0043], where the system may be considered a mechanism and the battery cover plate is a portion of a battery box; “When the pressure in the power battery reaches a certain value, the gas will break down the explosionproof membrane to achieve explosion-proof effect”, [0005], i.e. provides pressure relief), comprising: 
a connecting mechanism 1, the connecting mechanism 1 comprising an aperture 11 and a first boss 13, the first boss 13 being connected to an inner wall of the aperture 11 and extending toward an axis of the aperture 11 (“As shown in Figures 1 to 4, a new type of power battery explosion-proof system includes a valve body 1… the valve body 1 is provided with a stepped hole 11… the stepped hole 11 also includes a positioning step The middle pressure ring 2 is pressed against the positioning step surface 13”, [0027]; the valve body is a mechanism which connects the battery cover plate to the pressure relief sheets; the body has an aperture, or hole, 11, with a step or boss 13 that is located on the inner wall of hole 11 and extends towards the central axis of the hole; fig. 2);
a pressure relief sheet 3 configured to be actuated to release an internal pressure of the battery box when the internal pressure reaches a threshold, the pressure relief sheet being arranged on a side of the first boss (“the explosion-proof film assembly P2 includes a middle pressure ring 2, an explosion-proof diaphragm 3 and a middle sealing ring 4”, [0027]; “When the pressure in the power battery reaches a certain value, the gas will break down the explosion-proof membrane to achieve explosion-proof effect”, [0005]; fig. 2 shows that the sheet-shaped diaphragm 3 is arranged with its edge near to the side of boss 13); 
a first protective sheet 8 configured to protect the pressure relief sheet 3 and arranged on the other side of the first boss 13 away from the pressure relief sheet 3 (“The upper protective film assembly P1 includes an upper protective film 8”, [0031]; fig. 2 shows that sheet 8 is arranged so that its edge rests indirectly on the top side of boss 13, away from the side of boss 13 which faces the edge of sheet 3); 
a compression ring 10 configured to press the first protective sheet 8 and arranged on a side of the first protective sheet 8 away from the first boss 13 (“the upper pressure ring 10 presses the upper protective film 8”, [0031]; fig. 2 shows that the ring 10 presses sheet 8 from the top of sheet 8 relative to the figure, while boss 13 is on the bottom side of sheet 8 with respect to the figure); 
and a pressing structure 15 connected to the connecting mechanism 1 and being capable of being pressed toward the axis of the aperture 11 to press the compression ring 10 (“After the hole is drilled, a plurality of pressing pieces 15 for pressing the upper pressure ring are punched out on the upper end of the valve body”, [0042]; fig. 2 shows a close-up of connecting mechanism 1 with a cutaway view of pressing structure 15, which is an edge portion of the connecting mechanism and therefore connected to the connecting mechanism; fig. 2 shows how the structure 15 presses ring 10 towards the center axis of hole 11).
Regarding claim 2, Deng teaches the pressure relief mechanism according to claim 1, wherein the pressing structure 15 comprises at least one protrusion structure, and the at least one protrusion structure is arranged on a side surface of the connecting mechanism close to the compression ring 10 and protrudes toward a direction away from the compression ring 10 (fig. 2 shows that pressing structure 15 includes a portion which protrudes toward the axis of the aperture 11; the protrusion structure is location on the top side of the connecting mechanism 1 near ring 10; the protrusion protrudes along compression ring 10 and toward the axis of the aperture 11 in a direction away from the ring 10).
Regarding claim 3, Deng teaches the pressure relief mechanism according to claim 2, wherein the at least one protrusion structure (part of pressing structure 15) is a plurality of protrusion structures spaced apart from each other (“a plurality of pressing pieces 15 for pressing the upper pressure ring are
punched out on the upper end of the valve body”, [0042]; being a plurality, the pieces 15 will naturally be spaced apart).
Regarding claim 5, Deng teaches the pressure relief mechanism according to claim 1, wherein the pressing structure extends toward the axis of the aperture relative to the inner wall of the aperture after being pressed (fig. 2 shows that the pressing structure 15 extends toward the axis of the aperture 11 after being pressed, or punched, see [0042]).
Regarding claim 12, Deng teaches the pressure relief mechanism according to claim 1, wherein the connecting mechanism 1 further comprises a second boss, the second boss being connected to an outer wall of the connecting mechanism and extending away from the axis of the aperture, and the second boss being configured to install the pressure relief mechanism on the battery box (fig. 2 shows that connecting mechanism 1 has a boss, or ledge, on its outer wall, such that the boss extends outward away from the axis of the aperture 11; this boss configures the pressure relief mechanism to be installed on a battery box; “A novel power battery explosion-proof system disclosed by the utility model can be installed at the explosion-proof hole opened on the battery cover plate”, [0043]).
Regarding claim 13, Deng teaches the pressure relief mechanism according to claim 12, wherein the second boss is located at an end of the connecting mechanism 1 close to the pressing structure 15 (fig. 2 shows that the second boss is on the side of the connecting mechanism 1, and therefore close to the pressing structure 15 on the outer edge of the connecting mechanism 1).
Wang et al. (US 2012/0015219 A1, cited on IDS of 10 December 2021)
Regarding claim 15, Deng teaches the pressure relief mechanism according to claim 1, wherein a side surface of the pressure relief sheet 3 close to the first protective sheet 8 is provided with a first recess, a bottom wall of the first recess is provided with a second recess, and the pressure relief sheet 3 is configured to fracture at the second recess to release the internal pressure of the battery box when the internal pressure reaches the threshold (fig. 2 shows that the pressure relief sheet 3 has a first recess such that the inner portion is thinner, or recessed, relative to the thick outer rim; fig. 2 additionally shows a groove, or second recessed portion, located in the first recess; since the grooved second recess is the thinnest portion of the pressure relief sheet 3, the sheet is configured to rupture at the second recess when the internal pressure reaches the threshold).
Regarding claim 19, Deng teaches the pressure relief mechanism according to claim 1, further comprising: a second protective sheet 5 configured to protect the pressure relief sheet 3, the second protective sheet 5 being installed on the connecting mechanism 1 and being located at a side of the pressure relief sheet 3 away from the first boss 13 and covering the pressure relief sheet 3 (“The lower protective film assembly P3 includes a lower protective film 5”, [0029]; figs. 2 and 3 shows that the second protective sheet 5 is installed in the connecting mechanism 1 on a location away from the first boss 13 such that the second protective sheet covers and thus protects the pressure relief sheet 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (CN 204741038 U).
Regarding claim 16, Deng teaches the pressure relief mechanism according to claim 15. Deng does not teach that the first recess is arranged on a side surface of the pressure relief sheet away from the first protective sheet.
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the pressure relief sheet by locating the first recess on a side surface away from the first protective sheet 8, since the pressure relief sheet will still rupture when the internal pressure reaches a certain threshold regardless of which side the recesses are on. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Claim(s) 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (CN 204741038 U) as applied to claim 1 above, and further in view of Jang et al. (US 2019/0221804 A1).
Regarding claim 4, Deng teaches the pressure relief mechanism according to claim 2. Deng is silent as to the protrusion height of the protrusion structure relative to the side surface of the connecting mechanism close to the compression ring.
Jang teaches a pressure relief mechanism for a battery box, namely a vent member that ruptures to release pressure (“A rechargeable battery according to an exemplary embodiment of the present invention includes: …a case that accommodates the electrode assembly, and of which one side through which the electrode assembly is inserted is opened; …a vent hole that is formed in a bottom plate of the case, and of which side walls are multi-stepped; and a vent member provided in the vent”, Abstract; “Thus, the rechargeable battery includes a safety device that can prevent explosion of the rechargeable battery by being broken when the internal pressure exceeds a predetermined pressure condition”, [0004], i.e. a pressure relief mechanism). Jang teaches a protrusion structure, similar to the protrusion of Deng, with a height of 0.37 mm, which falls within the claimed range of 0.3 mm to 0.5 mm (“Meanwhile, an edge S of the vent hole 34 of which the side wall is multi-stepped protrudes farther to the inside of the case 27 than an inner surface of the bottom plate of the case 27”, [0056], such that edge S is a protrusion; “For example, the side wall height H3 of the third hole 6 c may be about 0.37 mm”, [0054], which is the height of edge S). 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the protrusion height of the protrusion structure relative to the side surface of the connecting mechanism close to the compression ring of Deng to be 0.37 mm as taught by Jang, since a protrusion of this height would predictably function to hold the rings and sheet of the pressure relief mechanism. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding claim 7, Deng teaches the pressure relief mechanism according to claim 1. Deng is silent as to a thickness of the first boss, a thickness of the pressure relief sheet, a thickness of the first protective sheet, and a thickness of the compression ring.
Jang teaches a pressure relief mechanism for a battery box, namely a vent member that ruptures to release pressure (“A rechargeable battery according to an exemplary embodiment of the present invention includes: …a case that accommodates the electrode assembly, and of which one side through which the electrode assembly is inserted is opened; …a vent hole that is formed in a bottom plate of the case, and of which side walls are multi-stepped; and a vent member provided in the vent”, Abstract; “Thus, the rechargeable battery includes a safety device that can prevent explosion of the rechargeable battery by being broken when the internal pressure exceeds a predetermined pressure condition”, [0004], i.e. a pressure relief mechanism). Jang teaches that the vent member, or pressure relief sheet, has a thickness of 0.43 mm, which falls within the claimed range of 0.3 mm to 0.5 mm (“For example, when the edge thickness of the vent member 39 is 0.43 mm…”, [0055]). 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the thickness of the pressure relief sheet of Deng to have the thickness of the pressure relieving, sheet-like venting member of Jang, since the thickness taught by Jang yields an expectedly functional pressure relief sheet. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (CN 204741038 U) as applied to claim 1 above, and further in view of Ko (KR 101043577 B1, citations refer to enclosed machine translation).
Regarding claim 11, Deng teaches the pressure relief mechanism according to claim 1. Deng is silent as to the thickness of the connecting mechanism 1 along an axial direction of the aperture 11.
Ko teaches a pressure relief mechanism for a battery (“A battery cap plate having an electromobile safety valve is provided to achieve structural safety by integrating a cap plate and a safety valve through a forging process”, Abstract). Specifically, Ko teaches that the battery case has a thickness of 1-5 mm (“The cap plate 10 is made of aluminum having a thickness of 1-5 mm”, p. 3). 
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the connecting mechanism of Deng to have the thickness of the cover plate of Ko, since a connecting mechanism would predictably function to connect the pressure relief sheet and the case when the connecting mechanism has a thickness similar to the case thickness. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). 
Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (CN 204741038 U) as applied to claims 5 and 12, respectively, above, and further in view of Qu et al. (US 2015/0311481 A1).
Regarding claim 6, Deng teaches the pressure relief mechanism according to claim 5. Deng is silent as to the distance by which the pressing structure extends toward the axis of the aperture relative to the inner wall of the aperture after being pressed. 
Qu teaches a pressure relief mechanism for a battery (“Cap Assembly of Power Battery”, Title; “a vent fixedly provided on the vent hole”, Abstract). Specifically, Qu teaches a portion 7 that forms a protrusion over the vent sheet 6 having a width of 0.5 to 5.0 mm (“The cap assembly of the power battery of the present disclosure is provided with the boss 7, which can improve the strength of the cap plate 1 at the vent 6”, [0021]; figs. 2-4; “a thickness T of the boss 7 may be 0.5 mm-5.0 mm, it should be understood that the thickness T of the boss 7 is a distance between the inner side edge 71 and the corresponding outer side edge 72 of the boss 7”, [0032]). 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the distance by which the pressing structure of Deng extends toward the axis of the aperture relative to the inner wall of the aperture after being pressed to have a range of 0.8 mm to 1 mm, similar to the protrusion thickness of 0.5 mm to 5.0 mm as taught by Qu. Such a distance would predictably result a protrusion that is capable of holding the rings and sheet of the pressure relief mechanism. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding claim 14, Deng teaches the pressure relief mechanism according to claim 12. Deng is silent as to the thickness of the second boss. 
Qu teaches a pressure relief mechanism for a battery (“Cap Assembly of Power Battery”, Title; “a vent fixedly provided on the vent hole”, Abstract). Qu teaches a boss having a thickness of 0.5 mm to 5 mm, which is substantially similar to the claimed range of 0.6 mm to 0.9 mm (“In an embodiment of the boss 7, referring to FIG. 4, FIG. 7, FIG. 8 and FIG.9, a thickness T of the boss 7 may be 0.5 mm~5.0 mm, it should be understood that the thickness T of the boss 7 is a distance between the inner side edge 71 and the corresponding outer side edge 72 of the boss 7”, [0032]). 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the second boss of Deng to have the thickness of the boss of Qu, since the thickness of Qu will predictably allow the boss of Deng to join the connecting mechanism and the battery case. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). 
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (CN 204741038 U) as applied to claim 15 above, and further in view of Lee (US 2019/0237729 A1).
Regarding claim 17, Deng teaches the pressure relief mechanism according to claim 15. Deng is silent as to the thickness of the pressure relief sheet at the second recess and as to a depth of the first recess. 
	Lee teaches a pressure relief mechanism for a battery having a pressure relief sheet with a thickness of 0.1 mm to 1 mm at a recessed notch portion (“Secondary Battery with Embossed Safety Vent”, Title; “To this end , the safety vent 154 includes a peripheral portion 154a coupled to the inner wall or stepped portion of the vent hole 151b , a sloping portion 1545 extending from the peripheral portion 154a, an embossed portion 154G planarly extending from the sloping portion 154b in a substantially horizontal direction, and a notch portion 154f formed in the embossed portion 154G”, [0064], where the vent 154 is the pressure relief sheet and the notch portion 154f corresponds to the second recess of Deng; “Accordingly, the notch portion 154 may have a thickness in the range of, for example, approximately 0.01 mm to approximately 1 mm”, [0073]).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the thickness of the pressure relief sheet of Deng at the second recess to have a thickness in the range of 0.1 mm to 1 mm as taught by Lee, since the pressure relief sheet of Deng will predictably function to relieve pressure with the thickness specified by Lee. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). The thickness taught by Lee overlaps the claimed range of 0.08 mm to 0.15 mm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness (see MPEP 2144.05.I).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (CN 204741038 U) as applied to claim 19 above, and further in view of Wang et al. (US 2012/0015219 A1, cited on IDS of 10 December 2021).
Regarding claim 20, Deng teaches the pressure relief mechanism according to claim 19. Deng is silent as to a thickness of the second protective sheet. 
	Wang teaches a pressure relief mechanism having a pressure relief sheet, or rupture film, and two protective sheets (“Explosion-Proof Device for Use in Power Batteries”, Title; “Referring particularly to FIG.2 to FIG.4, the explosion-proof device according to one embodiment of the present invention includes a battery cover 10 defining an explosion-proof hole 102 at a center thereof, a valve seat 20 securely positioned in the explosion-proof hole 102, a rupture film 30 insulatively secured to the valve seat 20 and sealing the explosion-proof hole 102, an upper protective film 50 disposed at an upper side of the rupture film 30, and a lower protective film 40 disposed at lower side of the rupture film 30”, [0029]). Specifically, Wang teaches that a thickness of the second protective sheet is 0.03 mm to 0.2 mm, which overlaps the claimed range of 0.1 mm to 0.2 mm (“The lower protective film 40 and the upper protective film 50 each have a thickness of 30 µm to 200 µm”, [0033]). 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the second protective sheet of Deng by forming it with the thickness taught by Wang, since the protective sheet would have predictably functioned at that thickness. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). 

Claim(s) 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (CN 204741038 U) as applied to claim 1 above, and further in view of Nemoto et al. (US 2010/0032039 A1).
Regarding claim 21, Deng teaches the pressure relief mechanism according to claim 19, wherein a gap is provided between a surface of the second protective sheet 5 toward the pressure relief sheet 3 and a surface of the pressure relief sheet 3 toward the second protective sheet 5 (figs. 1-3 show that a gap having at least the height of pressing ring 7 is provided between the pressure relief sheet 3 and the second protective sheet 5). 
Deng is silent as to the size of the gap.
Nemoto teaches a pressure relief mechanism having a rubber plate with a thickness of 0.3 to 20 mm, similar to the pressing ring 7 of Deng (“Excessive Pressure Release Valve”, Title; “an elastic rubber plate having an upper surface and a lower surface”, [0010]; “The elastic rubber plate of the excessive pressure release valve has a thickness ranging from 0.3 to 20 mm”, [0017]).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the thickness of the pressing ring 7 of Deng by applying the thickness of the elastic rubber plate of Nemoto, since a ring with this thickness could be predictably formed and fit into the mechanism of Deng. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). Using a pressing ring of this thickness would result in a gap height of at least the thickness of the pressing ring, or 0.3 to 20 mm, which overlaps the claimed range of greater than or equal to 0.5 mm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness (see MPEP 2144.05.I).
Regarding claim 23, Deng teaches the pressure relief mechanism according to claim 1, further comprising: a ring spacer 4 being arranged between the first protective sheet 8 and the first boss 13 (“the middle sealing ring 4”, [0027]; figs. 2 and 3 show that the ring spacer 4 is located between the first protective sheet 8 and the first boss 13).
Deng is silent as to the thickness of the ring spacer.
Nemoto teaches a pressure relief mechanism having a rubber plate with a thickness of 0.3 to 20 mm, similar to the ring spacer 4 of Deng (“Excessive Pressure Release Valve”, Title; “an elastic rubber plate having an upper surface and a lower surface”, [0010]; “The elastic rubber plate of the excessive pressure release valve has a thickness ranging from 0.3 to 20 mm”, [0017]).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the thickness of the ring spacer 4 of Deng by applying the thickness of the elastic rubber plate of Nemoto, since a ring with this thickness could be predictably formed and fit into the mechanism of Deng. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). Applying the thickness of Nemoto would result in a spacer with a thickness of 0.3 to 20 mm, which overlaps the claimed range of 0.2 to 0.4 mm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness (see MPEP 2144.05.I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 8:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHARINE A CAUGHRON/Examiner, Art Unit 1728  

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728